 In the Matter Of STAPLE COAT COMPANY, INC., EMERSON COAT COM-PANY, INC.,- AND ABRAHAM MINKandINTERNATIONAL LADIES'GARMENT WORKERS' UNION-Case No. C-1773.-Decided January29,1941Jurisdiction:ladies' coat manufacturing industry.Settlement:stipulation providing for compliance with the Act.Remedial Orders:entered on stipulation.Mr. Shad Polier,for the Board.Mr. Franklin T. VoelkerandMr. Albert A. Arnold,of Linden-hurst, N. Y., for Staple.'Mr. Aaron 0. Weinberg,of New York City, for Emerson.Mr. Abraham Mopper,of New York City, for Mink.Isserman, Isserman cC Kapelsohn,byMr. Sol D. Kapelsohn,ofNewark, N. J., for the Union.Mr. Milton E. Harris,of counsel to the Board.DECISIONAND ,ORDERSTATEMENT OF THE CASEUpon charges duly filed by International Ladies' Garment Work-ers'Union, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director,for theSecond Region (New York City), issued its complaint, dated No-vember 12, f940, against Staple Coat Company, Inc., herein calledStaple, Emerson Coat Company, Inc., herein called Emerson, andAbraham Mink, herein called Mink, alleging that Staple, Emerson,and Mink, herein collectively called the respondents, at their plantin Lindenhurst, Long Island, New York, had engaged in and wereengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theNational Labor Relations Act, 49 Stat. 449, herein called the Act.The complaint, containing a notice of hearing thereon, was, dulyserved on Staple, on Emerson, on Mink, and on the Union.With respect to the, unfair labor practices, the complaint allegedin substance that Staple, Emerson, and Mink, on or about certain29 N. L. R. B., No. 48263 264DECISIONS OF NATIONAL LABOR RELATIONS BOARDspecified dates commencing with December 30, 1938, discriminatorilydischarged nine named employees at the Lindenhurst plant and/orrefused to allow them to continue their work; that in or aboutDecember 1938 they solicited and accepted reports concerning theemployees' membership in the Union ; and that from about Decem-ber 1938 to March 1939 they questioned and threatened said em-ployees with respect to their activity on behalf of the Union.On November 23, 1940, Staple filed its answer; and on December11, 1940, Emerson and Mink filed their separate answers.'Pursuant to notice ,2 a hearing was held in New York City fromDecember 11 to 17, 1940, before Howard Myers, the Trial Examinerduly designated by the Board.3On December 17, 1940, Staple,Emerson, Mink, the Union, and an attorney for the Board enteredinto a stipulation in settlement of the case.The stipulation readsas follows :Staple Coat Company, Inc., 152 North 4th Street, Linden-hurst, Long Island, New York (hereinafter referred to as therespondent), Emerson Coat Company, Inc., 518 Eighth Avenue,New York, New York, Abraham Mink, 1685 Ocean Avenue,Brooklyn, New York, International Ladies' Garment Workers'Union, 3 West 16th Street, New York, New York (hereinafterreferred to as the union.), and Shad Polier, attorney, SecondRegion, for- National Labor Relations Board, hereby stipulateand agree that :1.The respondent is and has been since May 19, 1938, a cor-poration duly organized and existing under the laws of theState,of New York, having its office and principal place of busi-ness at 152 North 4th Street, Lindenhurst, Long Island, NewYork.2.The respondent is and at all times has been engaged ascontractor in the manufacture of ladies coats for Emerson CoatCompany, Inc., a corporation duly 'organized and existing underthe laws of the State of New York. In the course of its busi-ness as aforesaid respondent has continuously received sub-stantial quantities of cloth and other raw materials used in the1 On December 5, 1940, the Regional Director granted the requests of Emerson and Minkto extend the time for filing their respective answers to December 11, 1940-' On December 6, 1940,the Regional Director,issued and duly served on the parties anotice postponing the hearing to December11, 19403 On December 5, 1940, a hearing was held in New York City before the Trial Examiner,for the purpose of hearing and determining separate motions previously filed by Emersonand Mink to dismiss the complaint with respect to each of themAt the close of the hear-ing the Trial Examiner denied the motionsThereafter, Emerson and Mink appealed tothe Board fioni the ruling of the Trial Examiner and, in the alternative,'requested oralargument before the Board on their respective motions.On December 10, 1940,the Boardissued and duly served on the parties an order denying the appeal of Emerson and Minkfrom the Trial Examiner's ruling. STAPLE COAT COMPANY, INC.265manufacture of ladies coats at said Lindenhurst plant, whichcloth and other raw materials were transported in interstatecommerce to said Lindenhurst plant from and through statesof the United States other than the State of New York, and therespondent in the course of its business as aforesaid has con-tinuously delivered to said Emerson Coat Company, Inc., inNew York, New York, substantial quantities of ladies coatsmanufactured at said Lindenhurst plant, which ladies coats saidEmerson Coat Company, Inc. has continuously sold and de-livered and caused to be transported in interstate commerce toand 'through states of The United States other than the Stateof New York. Respondent stipulates and agrees that it is en-gaged in interstate commerce within the meaning of Section 2(6) and (7) of the. National Labor Relations Act (hereinafterreferred to. as the Act).3.They union is a labor organization within the meaning ofSection 2 (5) of the Act, and is, affiliated with the AmericanFederation of Labor.4.The respondent, Emerson Coat Company, Inc. and Abra-ham Mink and, the union hereby acknowledge due,service to thecomplaint and notice of hearing upon the complaint herein andexpressly waive any right or privilege which they may haveto the holding of a hearing in this case, and further expresslywaive any right or privilege which they may have to the mak-ing of findings of fact or conclusions of law by the Board.5.The union does hereby request the withdrawal, with preju-dice, of the charges and amended charges filed by the union inthis case, insofar as said charge and amended charges- allegethat Emerson Coat Company, Inc. and Abraham Mink engagedin unfair labor practices within the meaning of the Act.6.Upon the basis of the amended charge filed by the unionon September 27, 1940, the complaint herein and this stipulation,the respondent, Emerson Coat Company, Inc., Abraham Mink,and the Union expressly consent to the issuance by the NationalLabor Relations Board of an order to the following effect:ORDERUpon the basis of the above stipulation and pursuant toSection 10 (c) of the -National Labor Relations Act, the Na-tional Labor, Relations Board hereby orders that the StapleCoat Company, Inc., 152 North 4th Street, Lindenhurst, LongIsland, New York, its officers, agents, successors and assignsshall : 266DECISIONS OF NATIONAL LABOR RELATIONS BOARD1.Cease and desist from :(a) In any manner interfering with, restraining, or coercingits employees in the exercise of their rights to self-organiza-tion, to form,join, or assist labor organizations,to bargaincollectively through representatives of their own choosing, andto engage in concerted activity for the purposes of collectivebargaining or other mutual aid or protection,as guaranteedin Section 7 of the National Labor Relations Act; .(b)Discouraging membership in the International Ladies'Garment Workers' Union,affiliated with the American Feder-ation of Labor, or any other labor organization of its em-ployees or in any other manner discriminating in regard totheir hire and tenure of employment or any term or conditionof their employment;2.Take the following affirmative action to effectuate thepolicies of the National Labor,Relations Act :(a)Offer to Ann Rosen,Fannie Rosen, George Rosen, Con-cettaCampisi,ErnestGioglio,Fanny Gioglio, and MaryGioglio, within ten (10)days after application therefor, pro-vided said application is made within fifteen(15) days afterissuance of this Order, immediate and full reinstatement totheir former positions,or, if these positions have beenabolished or eliminated,to positions substantially equivalentthereto without prejudice to their seniority or other rights andprivileges ;(b)Make whole Robert Rosen and Morris Rosen for wageslost in consequence of their discharge by Respondent by pay-ment to the aforesaid individuals of the sum of One HundredFifty($150.00)Dollars each;(c) Immediately post notices in conspicuous places through-out its plant located at 152 North 4th Street,Lindenhurst,Long Island, New York, and maintain such notices for aperiod of sixty(60) consecutive days, stating,(1) that therespondent will not engage in the conduct from which it isordered to cease and desist in paragraph 1 (a) and (b) ofthis Order;(2) that the respondent will take the affirmativeaction as set forth in paragraph 2 (a) and(b) of this Order;(3) that the respondent's employees are free to become andremain members of the International Ladies' Garment Work-ers'Union;and (4)that the respondent will not discriminateagainst any employee because of membership in or activityin or in behalf of said labor organization ; and(d)Notify theRegional Director for the Second Regionin writing within ten(10) days from the date of this Orderwhat steps the respondent has taken to comply herewith. STAPLE COATCOMPANY, INC.267It is further ordered that the withdrawal, with prejudice,of the charge and amended charges herein, insofar as said'charge and amended charges allege that Emerson Coat Com-pany, Inc. and Abraham Mink engaged in unfair labor prac-tices within the meaning of the National Labor Relations Act,ishereby authorized, and the complaint herein be, and ithereby is, dismissed as to Emerson Coat Company, Inc., andAbraham Mink.7.The respondent hereby consents to the entry by an appro-priate United States Circuit Court of Appeals, upon applicationby the Board, of a decree enforcing an Order of the Board inthe form hereinabove set forth, and hereby waives further.notice of the application for such decree.The union expresslywaives any right or privilege to contest the entry of such decreeby an appropriate Circuit Court of Appeals and hereby, waivesfurther notice of application for entry thereof.8.This stipulation shall be subject in all respects to the ap-proval of the Board and shall become effective immediatelyupon approval by the Board. If this stipulation is not approvedby the Board, it shall be of no force and effect and shall notbe used as evidence against the parties hereto in any subsequentproceeding herein.9:The entire agreement between all parties hereto is con-tained within the terms of this stipulation and there is no verbalor other agreement of any kind which varies, alters, or adds tosaid stipulation in any respect.On January 10, 1941, the Board issued and duly served upon theparties an order approving the aforesaid stipulation, making it partof the record in the case, and transferring the proceeding to andcontinuing it before the Board for the purpose of entry of a Decisionand Order pursuant to the provisions of the said stipulation.Upon'the basis of the above stipulation and the entire record inthe case, they Board makes the following :FINDINGS OF FACT'I.THE BUSINESS OF STAPLEStaple Coat Company, Inc., a New York corporation with its officeand principal place of business at Lindenhurst, Long Island, NewYork, is engaged in the manufacture of ladies' coats. In the courseof its business, Staple has continuously received' substantial quanti-ties of cloth and other raw, materials which were transported ininterstate commerce to its Lindenhurst plant from and throughStates of the United States other than the State of New York; and 268DECISIONS OF NATIONAL LABOR RELATIONS BOARDhas continuously delivered to Emerson Coat Company, Inc., sub-stantial quantities of ladies' coats, which the latter company causesto be transported in interstate commerce to and through States ofthe United States other than the State of New York. Staple CoatCompany, Inc., stipulated that it was engaged in interstate commerce,within the meaning of Section 2 (6) and (7) of the Act.We find that the above-described operations constitute a continu-ous flow of trade, traffic, and commerce among the several States.ORDERUpon the basis of the above findings of fact, stipulation,and theentire record in the case,and pursuant to Section 10 (c) of theNationalLabor Relations Act, the National Labor Relations Boardhereby orders that the respondent,Staple Coat Company, Inc.,Lindenhurst,LongIsland, New York, its officers,agents, successors,and assigns shall:1.Cease and desist from :(a) In any manner interferring with, restraining,or coercing itsemployees in the exercise of their rights to self-organization,to form,join, or assist labor organizations,to bargain collectively throughrepresentatives of their own choosing,and to engage in concertedactivity for the purposes of collective bargaining or other mutualaid or protection,as guaranteed in Section 7 of the National LaborRelations Act;'(b),Discouraging membership in the International Ladies" Gar-ment Workers'Union, affiliated with the American Federation ofLabor, or any other labor organization of its employees,or in anyother manner discriminating in regard to their hire and tenure ofemployment or any term-or. condition of their employment;2.Take the following affirmative action to effectuate the policiesof the National Labor Relations Act:(a)Offer to Ann Rosen, Fannie Rosen, George Rosen,ConcettaCampisi, Ernest Gioglio, Fanny Gioglio, and Mary Gioglio, withinten (10)days after application therefor,provided said applicationismade within fifteen(15) days after issuance of this Order, im-mediate and full reinstatement to their former positions, or, if thesepositions have been abolished or eliminated,topositions substan-tially equivalent thereto without prejudice to their seniority or otherrights and privileges;(b)Make whole Robert Rosen and Morris Rosen for wages lost inconsequence of their discharge by respondent by payment to theaforesaid individuals of the sum of One Hundred Fifty-($150.00)Dollars each; STAPLE COAT COMPANY, INC.269(c) Immediately post notices in conspicuous places throughout itsplant located at 152 North 4th Street, Lindenhurst, Long Island,New York, and maintain such notices for a period 'of sixty (60),con-secutive days, stating, (1) that the respondent will not engage in theconduct from which it is ordered to cease and desist in paragraph1 (a) and (b) of this Order; (2) that the respondent will take theaffirmative action as set forth in paragraph 2 (a) and -(b) of thisOrder; (3) that the respondent's employees are free to become andremain members of the International Ladies' Garment Workers'Union; and (4) that the respondent will not discriminate againstany employee because of membership in or activity in or in behalfof said labor organization; and(d)Notify the Regional Director for the Second Region in writ-ing within ten (10) days from the date of this Order what stepsthe respondent has taken to comply herewith.It is further ordered that the withdrawal, with prejudice, of thecharge and amended charges herein, insofar as said charge andamended charges allege that Emerson Coat Company, Inc., and Abra-ham Mink engaged in unfair labor practices within the meaningof the National Labor Relations Act, is hereby authorized, and thecomplaint herein be, and it hereby it, dismissed as to Emerson CoatCompany, Inc: and Abraham Mink.